Title: To James Madison from Arthur Campbell, 11 July 1807
From: Campbell, Arthur
To: Madison, James



Sir
Augusta July 11th. 1807

Among the schemes, I have heard spoken of, in order to counteract, the hostile disposition of the British government; is to set on foot, an expedition immediatly, against Canada, altogether by an Army of Militia.  The main body to proceed by way of Lake Champlain, and possess themselves of Montreal, and menace Quebec.
Another Corps proceed by way of Oswego, and take possession of all the enemies possessions on Lake Ontario, and the east part of Erie; a third Corps, to assemble at Detroit, and act as may seem necessary, on Lake Huron, and Superior.
Much it is said, will depend on the secrecy of this expedition; and the abilities of the Commander in Chief.  General Moreau, seems to be a character, every way qualified, for the undertaking.  Let the President, the Secretary of War, and the General; devise all the means, and fix the time, to commence operations.  Congress then can be call’d, to meet early in the Fall; before their decision, is known in London; no succours can be sent this year, to Quebec; and before next May, that celebrated Capitol, must surrender.  It is all important, that the French Inhabitants, become our friends; if General Moreau, becomes a Citizen, and embarks in the project, he will have the confidence, of both Americans; and French; all the other General Officers; may be Americans.
If you can be spar’d from Washington, to take a tour to New York, on some other pretence; and have a private interview with Moreau. This will confirm the confidence of the Army, all the republican interest, and will be a prelude to success at the ensuing Election for President.
I wrote a letter to the Governor of Louisiana, a few days ago, which I now wish, I had permitted him to have shown to you; there might have been, some ideas expressed in it, that would elucidate the present subject.  The present temper of the British government, calls on ours, to assume an energetic attitude; provided it can wrap itself up in mystery, for two or three months to come, in order to apprize, the commercial interest of their danger.
I have made free, to offer my mite, to my Country; and have full confidence, that her Counsels, will result, in the best possible measures.  Accept Sir, the homage of my highest esteem

Arthur Campbell

